Name: Decision of the EEA Joint Committee No 24/94 of 2 December 1994 amending Annex VI (Social security) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  social protection;  documentation;  labour market
 Date Published: 1994-12-29

 29.12.1994 EN Official Journal of the European Communities L 339/83 DECISION OF THE EEA JOINT COMMITTEE No 24/94 of 2 December 1994 amending Annex VI (Social security) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Decision No 153 of 7 October 1993 on the models forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001, E 103-E 127) (1) and Decision No 154 of 8 February 1994 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 301, E 302, E 303) (2), adopted by the Administrative Commission of the European Communities on social security for migrant workers, are to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 In Annex VI to the Agreement the following indents shall be added in point 29 (Decision No 130):  394 X 0604: Decision No 153 of 7 October 1993 on the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001, E 103-E 127) (OJ No L 244, 19. 9. 1994, p. 22).  394 X 0605: Decision No 154 of 8 February 1994 on the model forms for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 301, E 302, E 303) (OJ No L 244, 19. 9. 1994, p. 123). Article 2 This Decision shall enter into force on 1 January 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 3 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 2 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 244, 19. 9. 1994, p. 22. (2) OJ No L 244, 19. 9. 1994, p. 123.